Jenney, J.
The petitioner, a wholesale and retail dealer in grain, hay and “kindred merchandise,” claims damages because all access to its warehouses for the requirements of its wholesale and retail trade was cut off for a substantial time, owing to the construction by the respondent of a trunk sewer, entirely on the public way which formed the only means of entrance to its land.
The case, after a verdict for the petitioner, comes before this court upon a report by a judge of the Superior Court wherein it is recited that no question was made as to “the sufficiency of or as to the date of filing” the petition for the assessment of damages, and that there was " evidence that, due to this blocking and construction, the petitioner suffered damages in excess of the amount awarded by the jury.”
No question is directly presented relating to the form of the petition, to the admission of evidence, to the instructions given to the jury relating to the measure of damages or to any other matter involved in the case, the only exception being to the refusal of the judge “to rule that as a matter of law the petitioner is not entitled to recover damages,” which request was properly made by a motion for direction of a verdict.
Even if it be assumed that the petition alleges damages solely because of a loss of business as such, the form of the petition is not open to the respondent. Where no objection is made because of the “sufficiency” of a petition, it must be considered as adequate for the giving of appropriate legal relief on the evidence. Moreover the case was fully tried, and the same result would follow apart from the terms of the report. The ruling now the subject of contention was not based upon the petition and evidence, and the language of the report shows that no matter of form was in controversy. If the respondent desired to raise the question that the petition did not set forth facts entitling the petitioner to recover at all, it should either have demurred or- raised the defence by an explicit request for a specific ruling to that effect and, failing so to do, it must be deemed to have waived that objection. *368Harris v. North American Ins. Co. 190 Mass. 361. Ridenour v. H. C. Dexter Chair Co. 209 Mass. 70. Lafrance v. Desautels, 225 Mass. 324.
By St. 1901, c. 354, the city of Fitchburg was authorized to construct, maintain and operate main drains and common sewers over a part or the whole of its territory, and also a system of sewage disposal. The statute provided that the city might take by purchase, or otherwise, any interest in real estate necessary to carry the conferred powers into effect, and that it might pay such damages as the owner or owners of any interest so taken should sustain by reason of such taking. It provided no remedy for damages except where there had been a taking under its terms.
St. 1912, c. 440, in substance, empowered the city to do the work previously authorized by St. 1901, c. 354, but gave in express words authority not in terms conferred by that statute, and provided that it should pay not only all damages sustained by reason of the taking of any interest in land, but from “any other thing done by [it] •. . . under the authority of this act.” It also in terms repealed so much of the earlier statute as was inconsistent with it.
It is urged by the respondent that the construction of the sewer in front of the petitioner’s lands was under the authority of St. 1901, c. 354, and not under that conferred by St. 1912, c. 440, and that the broad provision as to damages quoted above does not apply, because the sewer was not constructed under the latter statute. The two statutes must be construed together; so construed, it plainly appears that this provision is intended to cover all work of the kind authorized or purporting to be authorized under the latter statute; and further, that the provision as to damages is intended to enlarge that containéd in the earlier statute. See Frost v. Wenie, 157 U. S. 46, 58; Commonwealth v. Flannelly, 15 Gray, 195.
The respondent strongly ■ contends that the petitioner is not entitled to recover at all, because it appears that damages were assessed on the basis of loss of business. It is unnecessary to consider the effect, under statutes like that now under consideration, of the principles laid down in Edmands v. Boston, 108 Mass. 535, Chelsea Dye House & Laundry Co. v. Commonwealth, 164 Mass. 350, Williams v. Commonwealth, 168 Mass. 364, New York, New Haven, *369& Hartford Railroad v. Blacker, 178 Mass. 386, and Boston Belting Co. v. Boston, 183 Mass. 254, as no such issue was raised by any exception to the admission of evidence or request for ruling. The only question is whether there was evidence warranting the submission of the case to the jury. The statute provided for damages, not only by reason of the taking of any interest in land, but from “any other thing” done by the city under its authority. The petitioner’s land was entirely cut off from all access to the public streets and this must, be assumed to have been a necessary consequence of the building of the sewer. This was a special and peculiar damage. Putnam v. Boston & Providence Railroad, 182 Mass. 351. Munn v. Boston, 183 Mass. 421. Under the broad provision of the statute the petitioner, although none of its land was taken, and although the sewer was constructed in a public street, was at least entitled to the damages sustained by it in the loss of the use of its property, although the injury continued but a short time,- the injury being of a kind for which the petitioner would have been entitled to damages had it been permanent. Trowbridge v. Brookline, 144 Mass. 139. Sheldon v. Boston & Albany Railroad, 172 Mass. 180. Bickford v. Hyde Park, 173 Mass. 552. Putnam v. Boston & Providence Railroad, supra. Munn v. Boston, supra.
The situation and the use made of the property were admitted in evidence without exception, and could be considered by the jury in determining the damages which the petitioner received. Pegler v. Hyde Park, 176 Mass. 101. Wellington v. Cambridge, 220 Mass. 312.
No error appearing, the respondent’s exception must be overruled and judgment entered for the petitioner for $1,746.25 with interest from the date of the verdict, in accordance with the terms of the report.

So ordered.